[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              January 17, 2007
                             No. 05-12733                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                            D. C. Docket Nos.
                            03-61167-CV-JAG
                            97-06002 CR-JAG

DAVID ANTHONY ROSTAN, JR.,
a.k.a. Anthony David Rostano,
a.k.a. David Anthony Rostano,


                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 17, 2007)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Appellant David Rostan, through counsel, challenges the district court’s

denial of his motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255. After the denial of his § 2255 motion, Rostan filed a pro se application for

certificate of appealability that asserted six different issues, which the district court

granted in a blanket order.

       Before addressing the merits of his claims, we note that, when the district

court grants a certificate of appealability, its order “shall indicate which specific

issue or issues satisfy the showing required by [§ 2253(c)(2)].” 28 U.S.C.

§ 2253(c)(3). Because the district court’s order did not comply with the mandates

of § 2253(c)(3), we vacate the order and remand this case to the district court for

the court to specify the issues on which Rostan “made a substantial showing of the

denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2).1

       VACATED and REMANDED.




       1
          Although we have in the past chosen to decide for ourselves which issues, if any,
warranted a COA, here, remand seems to be the more viable option. See Thomas v. Crosby, 371
F.3d 782, 796 (11th Cir. 2004) (discussing court of appeal’s discretion whether to remand case to
district court or whether to apply the COA standards itself), cert. denied, 543 U.S. 1063, 125 S.
Ct. 888 (2005).

                                                2